Notice of Pre-AIA  or AIA  Status
Claims 1-3, 5-12 and 14-20  are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on August 24, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 3, 7, 11-12, 17 and 20 are amended. The claims rejection 101 and 103 is still maintained. 

Response to 35 USC 101 arguments

Applicant arguments 
The amended claims do not recite any mathematical concepts or formulas. Instead, the claims are directed towards techniques for implementing a computer algorithm to determine a particular set of parameters to generate a line segment that is projected to divide a computer-generated model of an architectural design into different regions. The amended claims further recite the limitations of storing processed information in a novel data structure and generating a design option based on the novel data structure. In addition, the amended claims recite the limitations of automatically and iteratively mutating the set of parameters via the computer algorithm to generate new line segments, and generating new design options based on these new line segments. The claims steps involve operations that only a computing device can perform. In this regard, a computer is required to generate a line segment based on a set of parameters that are determined via a computer algorithm and to project the generated line segment within a computer-generated model and determine vertices at a point or points of intersection within the model involving the projected line. Further, storing one or more vertices within a computer-readable data structure is necessarily a computer- implemented operation, where such a data structure cannot be generated using pen/paper or in one’s mind. For example, a data structure written out or described using pen/paper is not computer-readable. In addition, generating a design option based on this computer-readable data structure and automatically and iteratively mutating the set of parameters via the computer algorithm to generate additional line segments, where additional design options are generated based on these additional line segments, also are computer-implemented processes that cannot be implemented using pen/paper or in one’s mind.

Examiner response
Claim do not show the new data structure. For example, a person in the ordinary skill of the art practically divide the space into multiple space units and create the data structure showing several set of vertices in the coordinate system using pen and paper. The use of computer here do not make the claim eligible. Computer readable data structure are generic computer functions. As MPEP (2106.04(a)(2)(III)(C)) states using a computer as tool to perform a mental process falls under the grouping of abstract ideas. Generic computer system performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component.(See MPEP 2106.05(f)). The additional element of “storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region” it does not add a meaningful limitation to the abstract idea for storing the set of vertices and thus, it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);  Generating a design option based on the obtained data structure is a part of mental process since the formed data structure is a set of vertices for the space units and thus,  generating a design option using vertices is a mental process. Automatically and iteratively mutating the set of parameters via the computer algorithm to generate new line segments, and generating new design options based on these new line segments are mental process where this limitation require generic computer to perform the mental step or generic computer functions. 
Applicants arguments
Second, the amended claims recite limitations that integrate any purported abstract idea into a practical application. See 2019 Guidance, 54-55. In that regard, the claimed approach is directed towards the practical application of generating a design option based on a computer-readable data structure that stores information derived based on projecting a line segment within a computer-generated model of an architectural design, where the line segment is generated based on parameters determined via a computer algorithm, and then generating additional design options based on projecting additional line segments in the computer-generated model, where the additional line segments are generated based on automatically and iteratively mutating the parameters via the computer algorithm. See Application at [0033], [0039]- [0040]. Thus, the amended claims have a clear practical application — a novel approach to generating design options in a computer-aided design environment. 
Because the amended claims recite limitations that integrate any purported abstract idea into a practical application, the amended claims are not directed towards an abstract idea.


Examiner response
Examiner found claims does not include additional elements that are sufficient to amount significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.. Design criteria, design options are all generic terms. Examiner still consider the created data structure is a generic data structure where assigning the vertices can be performed using pen and paper. As MPEP (2106.04(a)(2)(III)(C)) states using a computer as tool to perform a mental process falls under the grouping of abstract ideas. Generic computer system performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). The novelty of the mathematical algorithm for creating a data structure is not a determining factor at all.  Considering all the limitations in combination, the claim do not show any inventive concept, such as improving the performance of a computer or any other technology. It is for these reasons that Applicants’ claimed subject matter is not patent eligible. Even though the applicant argues the disclosed invention is described in the specification with the new data structure and design option has a clear practical application, the claim provides no meaningful limitations such that this improvement or practical application is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.


Response to 35 USC 103 arguments

Applicant's arguments filed 08/24/2022 have been fully considered. Applicants' arguments
regarding the newly added limitations are addressed in the rejection below. See office action.


Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.           Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-3 and 5-10 are directed to process.
Claims: 11-12, and 14-19 discloses the claim invention as a non-transitory computer-readable medium comprising instructions stored thereon, which is a manufacture.
Claims: 20 is to system, apparatus.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 11 and 20 recites:
generating, based on a first set of parameters determined via a first computer algorithm, a first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region. 
after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects one or more existing line segments within the model; 
determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in reverse order relative to a second sequence of vertices included in the second set of vertices; 
determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region;
 determining that a combined area of the first region and the second region exceeds a first area requirement associated with at least one of the first region or the second region; 
incorporating, with the computer-readable first data structure, one or more vertices included in the second set of vertices into the first set of vertices to cause the second region automatically merge into the first region.
generating a first design option based on the computer-readable first data structure; and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected within the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated based on the plurality of different line segments.



A person in the ordinary skill in the art can draw the vertices for the architectural design and perform all the above steps using pen and paper. This claim limitations were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the mental processes. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional elements or combination of elements in the independent claims are recitation of generic computer structure. The additional elements of first computer algorithm, computer-readable data structure and computer generated model did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of “storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region” it does not add a meaningful limitation to the abstract idea for storing the set of vertices and thus, it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); )
Claim 11 recites “a non-transitory computer-readable medium storing program instructions that, when executed by a processor”. Furthermore, claim 20 recites “a system comprising: a memory storing a design engine; and processor that, when executing the design engine”. Thus, the claims 11 recites two additional elements - a processor, a non-transitory computer readable medium and claim 20 recites two additional elements- memory and processor. The processor, memory and non-transitory computer readable medium are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of calculating and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding Claim 1, as discussed above with respect to Step 2A, prong 2, the additional element of first computer algorithm, computer-readable data structure and computer generated model did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of “storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region” it does not add a meaningful limitation to the abstract idea for storing the set of vertices and thus, it falls under adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) and consider as well-known, routine and conventional activity ( See MPEP 2106.05(d) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  Similarly, for claim 11 the additional elements - a processor, a non-transitory computer readable medium and, for claim 20 additional elements- memory and processor to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). Thus, a computer generated method for redistributing space in an architectural design to meet a set of design criteria  is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). )). Iteratively mutating the first  set of parameters to generate various design options based on the plurality of different line segments is a well-known, conventional, and routine activity (See MPEP 2106.05(d))II ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) Thus, claims 1, 11 and 20 are not patent eligible.

Claim 2 further recites wherein the first line segment intersects at least one vertex included in the first set of vertices and at least one vertex included in the second set of vertices. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper.  These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 2 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 3 further recites wherein the first line segment is projected within the model of the first architectural design comprises dividing at least a portion of a parcel in the first architectural design into the first region and the second region. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper.  Claim 3, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claims 5 and 15 further recites wherein the first set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the first region, and the second set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the second region. It is the concept relating to organizing or analyzing information in a way that can be performed mentally in the human mind or with the aid of pencil and paper as abstract idea. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 5 and 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 5 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 6 and 16 further recites wherein merging the second region into the first region expands the first region to produce an expanded first region, and further comprising updating the model of the first architectural design to replace the first region and the second region with the expanded first region. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 6 and 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 6 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 7 and 17 further recites wherein the computer-readable first data structure indicates, for a first vertex included in at least one of the first set of vertices and the second set of vertices, a first set of regions at least partially bounded by the first vertex. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 7 and 17, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 7 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 8 and 18 further recites wherein the first vertex is included in both the first set of vertices and the second set of vertices, and further comprising modifying the first set of regions to remove the second region. These limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1
Claims 8 and 18, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 8 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 9 further recites incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, thereby producing the first region. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 9 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 10 further recites wherein the combined area of the third region and the fourth region does not exceed the first area requirement. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claim 10 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 12 further recites projecting the first pathway across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 14 further recites wherein at least one of the first sequence of vertices and the second sequence of vertices is separated into two sub-sequences by an array boundary. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claim 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 19 further recites the step of incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, wherein the combined area of the third region and the fourth region does not exceed the first area requirement. These limitations are process steps that cover mental processes including an observation, evaluation, judgment of opinion that could be performed in the human mind or with the aid of pencil and paper. The claims do not include any additional elements beyond those considered with respect to claim 1.
Claim 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim Rejections - 35 USC § 103
8.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.      This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.        Claims 1-3, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable Flack et al. (“Evolution of Architectural Floor Plans”, 2011) in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev and further in view of Bahrehmand (“A Computational model for generating and analyzing architectural layouts in virtual environments.” Diss. Universitat Pompeu Fabra, 2016.)
Regarding claim 1   
Flack teaches a computer-implemented method for redistributing space in an architectural design to meet a set of design criteria [Flack, Abstract], the method comprising:
a computer-generated model of a first architectural design  (Flack see section 3.2 and fig 3.2(a)-Module areas and interconnections are planned out usually with two goals in mind; reducing overall area and interconnection distances between related modules. Research has been done in automation of VLSI floor planning which can be compared to architectural floor plan design. A slice able floorplan is a floorplan that can be constructed by recursively subdividing (slicing) an initial single rectangular block.[corresponds to the dividing a model of a first architectural design] Figure 3.2(a) shows an example of a floorplan that is sliceable.),

determining that a combined area of the first region and the second region exceeds a first area requirement associated with at least one of the first region or the second region; and
incorporating, within the computer-readable first data structure, one or more vertices included in the second set of vertices into the first set of vertices to cause the second region automatically merge into the first region. (Flack See section 4.2.1 fig 4.3a-b adjacent rooms with first cell (1-Bed) share one edge with second cell (1-Bed)) and merging the second cell into the first cell. (See section 4.2.1 fig 4.3a, b the transformation from genotype to phenotype proceeds by combining adjacent rooms of the same cell number into a single room, removing walls between those grid cells as shown in Figure 4.3. [Corresponds to merge first region to the second region sharing at least one edge with the first region] If procedural assignment is being used the types will be public, private and no recommendation. The overall room type is given by a tally of the room types of all cells in each combined group. The final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. See also section 1.1 Floor plan design and page 1 -This thesis is concerned with the automatic design of the floor plan of a house.)                
    PNG
    media_image1.png
    524
    1198
    media_image1.png
    Greyscale

                                                                               Figure 4.3  
However, Flack does not teach 
generating, based on a first set of parameters determined via a first computer algorithm, first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region;
after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments within the model;
storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region;
determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region.
generating a first design option based on the computer-readable first data structure and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments. 

In the related field of invention, Kashlev teaches 
generating, based on a first set of parameters determined via a first computer algorithm a first line segment (see page 74 and section A.4 Algorithm: detecting implicit surfaces- Assume we have 2 segments, A and B. Each segment has two endpoints, (x1, y1) and (x2, y2). Any point along the segment can be expressed in parametric terms. For every two 2D contour edges (not just two adjacent contour edges) inside the space, four parameters are computed (ta1, ta2, tb1, tb2). Assume any two contour edges  in the space, A, and B. ta1 and ta2 are parameters of the endpoints of edge A relative to endpoints of edge B. tb1 and tb2 are parameters of the endpoints of edge B relative to the endpoints of edge A. Also see fig 1-5)

a first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region;(see page 49-50 and fig 3.8 -a z-coordinate set to that of the fixed floor height defined before the 3D geometry generation)

    PNG
    media_image2.png
    900
    1463
    media_image2.png
    Greyscale


after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments within the model;(see page 49-51- In Figure 3-9 the indices are listed in the order they are generated. (1) First, the wall indices are generated as if there is no portal in the wall [indices 0,1,2,3]. All walls are drawn by (1) generating two extra vertices above the edge, one for each endpoint of the edge, (2) adding these two vertices, as well as two original floor vertices to the vertices3D list, and (3) creating a Wall object that would contain indices of these four vertices (2 new, 2 original) in the proper order.  This order is determined by the direction of the bottom edge of the wall (clockwise or counterclockwise relative to the space contour. For each edge, two 3D vertices are generated, one from 2D vertex of the 2nd endpoint of the the edge (such as vertex 4 of wall 1 from 2D floor vertex 2 in figure 3-8), and another at the same 2D location, but with a z-coordinate set to that of the fixed floor height defined before the 3D geometry generation. ).

Examiner note: Examiner consider the edge(0-2) is the first line segment intersection one or more existing line segments. 

storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region; (see section 3.1 and figure 3-1 and 3-9 and page 41- Objects of type Space store all data about each room (space), including the list of 2D vertices that define the space contour, the list of portals, and the list of walls. 3D Generator creates more vertices and puts all vertices in the vertices3D list of the space. Objects of type Vertex store the x, y, and z coordinates of the points that they represent in the 3D space. Objects of type Wall store the list of indices of 3D vertices (the location of these vertices in the Space’s vertices3D. Objects of type Portal store name, type (Office, Hallway, Stair, etc...), name of the target space (space this portal connects current space to). Portals also store the index of the edge of the space contour on which they are located, and the parametric value that defines where on that edge the portal lies. For explicit portals only center parameter is stored (center parameter is a measure of the center of the portal relative to the endpoints of the edge, and can take values anywhere between 0.0 and 1.0 only)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner note: Examiner consider first set of vertices as floor are defined by 4 vertices (0-2-4-6) with first region and second set of vertices as Wall 0 defined by 4 vertices(1-3-2-0) with second region. 

determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region based on the first sequence of vertices; (see page 49-50-52 and fig 3-8 - This order is determined by the direction of the bottom edge of the wall (clockwise or counterclockwise relative to the space contour)

Examiner note: Examiner consider the 3D vertices as the first data structure. The first set of vertices as floor are defined by 4 vertices (0-2-4-6) with first region and second set of vertices as Wall 0 defined by 4 vertices(1-3-2-0) with second region includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices that is vertices 0 and 2. Floor vertices incorporates the first region that share the same edge that is line segment by joining the vertices 0-2 as shown in fig 3.8 above with wall 0 vertices that incorporates the second region. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method in the building as disclosed by Flack to include generating, based on a first set of parameters determined via a first computer algorithm, first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region; and after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments within the model; storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region; determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region as taught by Kashlev in the system of Flack in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))



However, the combination of Flack and Kashlev does not teach generating a first design option based on the computer-readable first data structure and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments. 

generating a first design option based on the computer-readable first data structure;(see page 46 and section 4.4.2- Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces, resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions)

automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments. (See page 42 and section 4.1 Abstract- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrains.  Dimensional and Topological requirements of the floor plans are fulfilled through the architects input constraints. to a certain dimension value. see page 8-9-The circulation quality measure that we propose takes into account several attributes for each path in the layout: length, complexity and desired topological constraints. A path is defined as connecting the centers of two space units to each other satisfying the layout restrictions. The input of the proposed algorithm to measure the circulation quality consists of the 3D geometry of the layout and the desired topological constraints set by the user, in the form of a matrix. See also page 45-Table 4.1 shows a sample of input constraints. Topological constraints define the spatial relationships between space units. In order to determine the topological circumstances of the floor plan, we define two main: Adjacency and Accessibility. Two spaces are connected to each other by a connector element. In our system, two types of accessibilities are defined: interior accessibility and exterior accessibility. The connector element of interior type has two parameters, type and width, while type can be door or open wall. By connecting two spaces by an open wall we have the possibility of generating non-rectangular shapes such as L-shape and U-shape spaces. On the other hand, the exterior type defines the entrance of the building. In fact, entrance is a connector element that has two values: location and width. Figure 4.1 illustrates the difference between door and open wall. See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Examiner note: Examiner consider the set of all possible paths are the plurality of line segments that were projected in the 3D geometry of the layout and based on this path length, complexity and desired topological constraints, it will create various design options for the floor plans. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method in the building as disclosed by Flack to include generating a first design option based on the computer-readable first data structure and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments as taught by Bahrehmand in the system of Flack and Kashlev in order to provide a computational solution to analyze, visualize and evaluate the circulation and privacy/visibility in 3D layouts. (See Bahrehmand (page 8-9))

Regarding claim 2
Regarding dependent claim 2, Flack does not teach wherein the first line segment intersects at least one vertex included in the first set of vertices and at least one vertex included in the second set of vertices.
However, Kashlev further teaches wherein the first line segment intersects at least one vertex included in the first set of vertices and at least one vertex included in the second set of vertices. (See page 49-50 and also see fig 3-8)
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner note: First line segment 0-2 intersects at vertex 2 included in the first set of vertices and at least one vertex 0 included in the second set of vertices.

Regarding claim 3 
Flack does not teach wherein projecting the first line segment within the model of the first architectural design comprises dividing at least a portion of a parcel in the first architectural design into the first region and the second region.
As regards to dependent claim 3, Kashlev further discloses wherein dividing the model of the first architectural design comprises dividing at least a portion of a parcel in the first architectural design into the first region and the second region. (see section 1.2.1 and page 20- A building consists of floors. Each floor can be broken down into chunks, called spaces (or room-sized regions). All spaces on the floor are interconnected to each other via portals (or openings). Portals can be classified according to two types: explicit portals and implicit portals. see page 41 and fig 3-1- Objects of type Space store all data about each room (space), including the list of 2D vertices that define the space contour, the list of portals, and the list of walls.)
         
                   
    PNG
    media_image4.png
    529
    637
    media_image4.png
    Greyscale


Regarding Claim 5 and 15
Flack does not teach wherein the first set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the first region, and the second set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the second region.
Kashlev further discloses wherein the first set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the first region, and the second set of vertices comprises a counterclockwise ordering of all vertices at least partially bounding the second region. (((see page 49-50-52 and fig 3-8 - This order is determined by the direction of the bottom edge of the wall (clockwise or counterclockwise relative to the space contour)
 
Examiner note: Examiner consider the 3D vertices as the first data structure. The first set of vertices as floor are defined by 4 vertices (0-2-4-6) with first region and second set of vertices as Wall 0 defined by 4 vertices(1-3-2-0) with second region includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices that is vertices 0 and 2. 

Regarding claim 6 and 16 
Flack further teaches wherein merging the second region into the first region expands the first region to produce an expanded first region, and further comprising updating the model of the first architectural design to replace the first region and the second region with the expanded first region. (See section 4.2.1 and fig 4.3 adjacent rooms with first region (1-Bed) share one edge with second region (1-Bed)) and merging the second region into the first region. (See section 4.2.1 fig 4.3a, b the transformation from genotype to phenotype proceeds by combining adjacent rooms of the same cell number into a single room, removing walls between those grid cells as shown in Figure 4.3. [Corresponds to merge first region to the second region sharing at least one edge with the first region] If procedural assignment is being used the types will be public, private and no recommendation. The overall room type is given by a tally of the room types of all cells in each combined group. [Corresponds to the expanded first region] The final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. [corresponds to the updating the model] of the first architectural design]
    PNG
    media_image5.png
    771
    932
    media_image5.png
    Greyscale


Regarding claim 7 and 17  
Flack fails to disclose 
wherein the first data structure indicates, for a first vertex included in at least one of the first set of vertices and the second set of vertices, a first set of regions at least partially bounded by the first vertex
However, Kashlev further teaches wherein the first data structure indicates, for a first vertex included in at least one of the first set of vertices and the second set of vertices, a first set of regions at least partially bounded by the first vertex. (See fig 3-8 and page 49-50
      
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner note: In fig 3-8, the first data structure for the first vertex 2 includes the first set of vertices and second set of vertices with the first set of regions that is bounded.      
   

Regarding claim 8 and 18
Flack discloses modifying the first set of regions to remove the second region. (See fig 4.3 a-c and section 4.2.1- the final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. [Corresponds to the modifying the first set of regions to remove the second region using algorithm]

    PNG
    media_image6.png
    642
    841
    media_image6.png
    Greyscale

Flack fails to disclose wherein the first vertex is included in both the first set of vertices and the second set of vertices.
However, Kashlev teaches wherein the first vertex is included in both the first set of vertices and the second set of vertices. (See fig 3-8 and page 49-51)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner note: In fig 3-8, the first data structure for the first vertex 2 includes in both the first set of vertices and second set of vertices.

Regarding claim 9
Flack discloses incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, thereby producing the first region. (See Flack fig 4.3)

    PNG
    media_image7.png
    619
    862
    media_image7.png
    Greyscale

Using the broadest reasonable sense, the examiner interprets third region as the (2-Kitchen) and fourth region as the (2-Kitchen) as shown in figure 4.3a and the region are in the rectangle shape. The rectangle has 4 corners which are considered as the vertices. 
however it does not explicitly teach 
third set of vertices in the third region and fourth set of vertices in the fourth region .
In the related field of art, Kashlev teaches third set of vertices in the third region and fourth set of vertices in the fourth region, ( see page 49-50 and fig 3-8- Wall vertices )


      
Regarding claim 10 
Flack further teaches wherein the combined area of the third region and the fourth region does not exceed the first area requirement. ((Flack Section 4.6 page 41-42) - A particular room within the floor plan is fixed in position, size and room type. By having a fixed room in the evolved plans any plan for the bottom floor can be combined with any plan for an upper floor to create the building. [Corresponds to the combined area] Specifically, fixing a room in position is supported in the GA representation as shown in Figure 4.6. The four width and height constraints are guaranteed by adjusting the widths and heights proportionally. [Corresponds to the adjusting the room so that it won’t exceed the first area requirement]

    PNG
    media_image7.png
    619
    862
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    831
    728
    media_image8.png
    Greyscale


Regarding claim 14
Flack does not teach at least one of the first sequence of vertices and the second sequence of vertices is separated into two sub-sequences by an array boundary.
However, Kashlev further teaches at least one of the first sequence of vertices and the second sequence of vertices is separated into two sub-sequences by an array boundary. (see page 49-50 and fig 3-8 - Figure 3-8 illustrates how walls are generated.)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Examiner note: Examiner consider first sequence of vertices as floor are defined by 4 vertices (0-2-4-6) and second sequence of vertices as Wall 0 defined by 4 vertices(1-3-2-0) with second region. Sub-sequence to separate the first sequence of the vertices with the second sequence of the vertices is (0, 2) or (2, 0).



Regarding claim 19
Flack teaches the step of incorporating a third set of vertices into a fourth set of vertices to merge a third region into a fourth region, wherein the combined area of the third region and the fourth region does not exceed the first area requirement. (See ((Flack- fig 4.3, 4.6 and Section 4.6 page 41-42) - A particular room within the floor plan is fixed in position, size and room type. By having a fixed room in the evolved plans any plan for the bottom floor can be combined with any plan for an upper floor to create the building. [Corresponds to the combined area] Specifically, fixing a room in position is supported in the GA representation as shown in Figure 4.6. The four width and height constraints are guaranteed by adjusting the widths and heights proportionally. [Corresponds to the adjusting the room so that it won’t exceed the first area requirement])

    PNG
    media_image7.png
    619
    862
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    831
    728
    media_image8.png
    Greyscale


However, Flack does not disclose third set of vertices in the third region and fourth set of vertices in the fourth region.
However, Kashlev further discloses third set of vertices in the third region and fourth set of vertices in the fourth region, (see page 49-50 and fig 3-8- other wall vertices )
 

Regarding claim 11 and 20 
Flack teaches a system, comprising: a memory storing a design engine; and ((Flack Section 1.1 Floor Plan design- the design of houses an interesting problem to assist with a computer algorithm [corresponds to the computer with memory]):
)
a processor that, when executing the design engine, is configured to perform the steps of ((Flack Section 1.1 Floor Plan design- the design of houses an interesting problem to assist with a computer algorithm.[corresponds to the computer with processor]): 
Flack teaches a computer-generated model of a first architectural design  (Flack see section 3.2 and fig 3.2(a)-Module areas and interconnections are planned out usually with two goals in mind; reducing overall area and interconnection distances between related modules. Research has been done in automation of VLSI floor planning which can be compared to architectural floor plan design. A slice able floorplan is a floorplan that can be constructed by recursively subdividing (slicing) an initial single rectangular block.[corresponds to the dividing a model of a first architectural design] Figure 3.2(a) shows an example of a floorplan that is sliceable.),
a computer-generated model of a first architectural design  (Flack see section 3.2 and fig 3.2(a)-Module areas and interconnections are planned out usually with two goals in mind; reducing overall area and interconnection distances between related modules. Research has been done in automation of VLSI floor planning which can be compared to architectural floor plan design. A slice able floorplan is a floorplan that can be constructed by recursively subdividing (slicing) an initial single rectangular block.[corresponds to the dividing a model of a first architectural design] Figure 3.2(a) shows an example of a floorplan that is sliceable.),

determining that a combined area of the first region and the second region exceeds a first area requirement associated with at least one of the first region or the second region; and
incorporating, within the computer-readable first data structure, one or more vertices included in the second set of vertices into the first set of vertices to cause the second region automatically merge into the first region. (Flack See section 4.2.1 fig 4.3a-b adjacent rooms with first cell (1-Bed) share one edge with second cell (1-Bed)) and merging the second cell into the first cell. (See section 4.2.1 fig 4.3a, b the transformation from genotype to phenotype proceeds by combining adjacent rooms of the same cell number into a single room, removing walls between those grid cells as shown in Figure 4.3. [Corresponds to merge first region to the second region sharing at least one edge with the first region] If procedural assignment is being used the types will be public, private and no recommendation. The overall room type is given by a tally of the room types of all cells in each combined group. The final room type can be assigned using the procedural algorithm outlined in Section 4.3 if this method is being used. See also section 1.1 Floor plan design and page 1 -This thesis is concerned with the automatic design of the floor plan of a house.)                
    PNG
    media_image1.png
    524
    1198
    media_image1.png
    Greyscale

                                                                               Figure 4.3  
However, Flack does not teach 
generating, based on a first set of parameters determined via a first computer algorithm, first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region;
after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments within the model;
storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region;
determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region.
generating a first design option based on the computer-readable first data structure and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments. 

In the related field of invention, Kashlev teaches 
generating, based on a first set of parameters determined via a first computer algorithm a first line segment (see page 74 and section A.4 Algorithm: detecting implicit surfaces- Assume we have 2 segments, A and B. Each segment has two endpoints, (x1, y1) and (x2, y2). Any point along the segment can be expressed in parametric terms. For every two 2D contour edges (not just two adjacent contour edges) inside the space, four parameters are computed (ta1, ta2, tb1, tb2). Assume any two contour edges  in the space, A, and B. ta1 and ta2 are parameters of the endpoints of edge A relative to endpoints of edge B. tb1 and tb2 are parameters of the endpoints of edge B relative to the endpoints of edge A. Also see fig 1-5)

a first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region;(see page 49-50 and fig 3.8 -a z-coordinate set to that of the fixed floor height defined before the 3D geometry generation)

    PNG
    media_image2.png
    900
    1463
    media_image2.png
    Greyscale


after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments within the model;(see page 49-51- In Figure 3-9 the indices are listed in the order they are generated. (1) First, the wall indices are generated as if there is no portal in the wall [indices 0,1,2,3]. All walls are drawn by (1) generating two extra vertices above the edge, one for each endpoint of the edge, (2) adding these two vertices, as well as two original floor vertices to the vertices3D list, and (3) creating a Wall object that would contain indices of these four vertices (2 new, 2 original) in the proper order.  This order is determined by the direction of the bottom edge of the wall (clockwise or counterclockwise relative to the space contour. For each edge, two 3D vertices are generated, one from 2D vertex of the 2nd endpoint of the the edge (such as vertex 4 of wall 1 from 2D floor vertex 2 in figure 3-8), and another at the same 2D location, but with a z-coordinate set to that of the fixed floor height defined before the 3D geometry generation. ).

Examiner note: Examiner consider the edge(0-2) is the first line segment intersection one or more existing line segments. 

storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region; (see section 3.1 and figure 3-1 and 3-9 and page 41- Objects of type Space store all data about each room (space), including the list of 2D vertices that define the space contour, the list of portals, and the list of walls. 3D Generator creates more vertices and puts all vertices in the vertices3D list of the space. Objects of type Vertex store the x, y, and z coordinates of the points that they represent in the 3D space. Objects of type Wall store the list of indices of 3D vertices (the location of these vertices in the Space’s vertices3D. Objects of type Portal store name, type (Office, Hallway, Stair, etc...), name of the target space (space this portal connects current space to). Portals also store the index of the edge of the space contour on which they are located, and the parametric value that defines where on that edge the portal lies. For explicit portals only center parameter is stored (center parameter is a measure of the center of the portal relative to the endpoints of the edge, and can take values anywhere between 0.0 and 1.0 only)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner note: Examiner consider first set of vertices as floor are defined by 4 vertices (0-2-4-6) with first region and second set of vertices as Wall 0 defined by 4 vertices(1-3-2-0) with second region. 

determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region based on the first sequence of vertices; (see page 49-50-52 and fig 3-8 - This order is determined by the direction of the bottom edge of the wall (clockwise or counterclockwise relative to the space contour)

Examiner note: Examiner consider the 3D vertices as the first data structure. The first set of vertices as floor are defined by 4 vertices (0-2-4-6) with first region and second set of vertices as Wall 0 defined by 4 vertices(1-3-2-0) with second region includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices that is vertices 0 and 2. Floor vertices incorporates the first region that share the same edge that is line segment by joining the vertices 0-2 as shown in fig 3.8 above with wall 0 vertices that incorporates the second region. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method in the building as disclosed by Flack to include generating, based on a first set of parameters determined via a first computer algorithm, first line segment that is projected within a computer-generated model of a first architectural design, wherein the first line segment divides the first architectural design into a first region and a second region; and after the first line segment has been projected across the first architectural design, determining one or more vertices that represent one or more coordinates at which the first line segment intersects the one or more existing line segments within the model; storing the one or more vertices in a computer-readable first data structure, wherein, one stored, the one or more vertices are included in a first set of vertices that is stored in the computer-readable first data structure bounds the first region, and wherein a second set of vertices stored in the computer-readable first data structure bounds the second region; determining, based on the computer-readable first data structure, that the first set of vertices includes a first sequence of vertices ordered in a reverse order relative to a second sequence of vertices included in the second set of vertices; and determining, based on the first sequence of vertices, that the first region shares at least one edge with the second region as taught by Kashlev in the system of Flack in order to design and implement an efficient 3D building model generator (3dGen) that can automatically create 3D building models from AutoCAD drawings. This thesis explains how 3dGen takes floor plan data in XML format (generated from AutoCAD drawings), extrudes the walls and vertical surfaces and adds additional 3D information to the existing floor plan. In doing so 3dGen aims to satisfy the complete watertight space and the manifold properties and attempts to minimize the amount of 3D data by eliminating redundant geometric primitives. (See Kashlev (Abstract))



However, the combination of Flack and Kashlev does not teach generating a first design option based on the computer-readable first data structure and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments. 

generating a first design option based on the computer-readable first data structure;(see page 46 and section 4.4.2- Given the set of inputs, we need to construct a data structure, in order to maximize the number of possible layout solutions. In this work, we use the concept of a Binary Space Partitioning (BSP) tree for recursively subdividing an n dimensional space into convex subspaces, resulting in a tree data structure. BSP, as an inherited concept from computational geometry, has been widely used in computer graphics due to its efficiency and large coverage of solutions)

automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments. (See page 42 and section 4.1 Abstract- This paper presents an automatic approach for suggesting floor plans to architects based on some dimensional and topological input constrains.  Dimensional and Topological requirements of the floor plans are fulfilled through the architects input constraints. to a certain dimension value. see page 8-9-The circulation quality measure that we propose takes into account several attributes for each path in the layout: length, complexity and desired topological constraints. A path is defined as connecting the centers of two space units to each other satisfying the layout restrictions. The input of the proposed algorithm to measure the circulation quality consists of the 3D geometry of the layout and the desired topological constraints set by the user, in the form of a matrix. See also page 45-Table 4.1 shows a sample of input constraints. Topological constraints define the spatial relationships between space units. In order to determine the topological circumstances of the floor plan, we define two main: Adjacency and Accessibility. Two spaces are connected to each other by a connector element. In our system, two types of accessibilities are defined: interior accessibility and exterior accessibility. The connector element of interior type has two parameters, type and width, while type can be door or open wall. By connecting two spaces by an open wall we have the possibility of generating non-rectangular shapes such as L-shape and U-shape spaces. On the other hand, the exterior type defines the entrance of the building. In fact, entrance is a connector element that has two values: location and width. Figure 4.1 illustrates the difference between door and open wall. See page 53 section 4.7 Conclusion- The architect can interact with system by modifying the inputs and iterating the process of plan generation, if first results are not acceptable.)

Examiner note: Examiner consider the set of all possible paths are the plurality of line segments that were projected in the 3D geometry of the layout and based on this path length, complexity and desired topological constraints, it will create various design options for the floor plans. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method in the building as disclosed by Flack to include generating a first design option based on the computer-readable first data structure and automatically and iteratively mutating, via the first computer algorithm, the first set of parameters to generate a plurality of different line segments that are projected with the computer-generated model instead of the first line segment, wherein a plurality of different design options is generated base on the plurality of different line segments as taught by Bahrehmand in the system of Flack and Kashlev in order to provide a computational solution to analyze, visualize and evaluate the circulation and privacy/visibility in 3D layouts. (See Bahrehmand (page 8-9))
13.        Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Flack et al. (“Evolution of Architectural Floor Plans”, 2011)  in view of Kashlev (NPL: Efficient 3D Building Model Generation from 2D Floor Plans, 2008), hereinafter Kashlev.

Regarding clam 12 
Flack and Kashlev does not teach projecting the first line segment across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design.
In the related field of invention, PAL further teaches projecting the first line segment across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design. (see para 34-
    PNG
    media_image9.png
    226
    527
    media_image9.png
    Greyscale


(¶ 45 A below example table shows a wes.sup.1 for the building graph 200A of FIG. 2A. In the table, each column (except the leftmost) is a state. Rows report the evacuation schedule wes.sup.1 p for person p. Note that between t=1 and t=2, p3, p5 and p6 are crossing the edge (v10, v7) whose capacity is 2; thus violating a capacity constraint. Although it is not required by wes, all evacuees reach an exit (at time point t=4) with reference to wes.sup.1. Further, a wes.sup.2 in a table 2 differs from wes.sup.1 in following: [0046] (i) p2 as well as p5 and p6 move with a delay of one time point, while p7 immediately reach exit v7. [0047] (ii) p1 does not reach any exit but passes through v2 and waits at v9. [0048] (iii) The capacity constraint of edge (v10, v7) is not violated as only p5 and p6 are crossing this edge at the same time.)

    PNG
    media_image10.png
    289
    642
    media_image10.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout planning method for the floor design as disclosed by Flack to include projecting the first line segment across the model between a first boundary of the model and a first ingress/egress route within the model, and wherein the first line segment comprises a pathway in the first architectural design as taught by PAL in the system of Flack and Kashlev in order to determine evacuation paths, in a building, from source nodes to sink nodes in a network of routes including a plurality of vertices and edges by taking input parameters including layouts, number of evacuees at each source node, transit time, predetermined time period and maximum capacity associated with each edge and vertex are received. (Abstract, PAL)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.           All claims 1-3, 5-12 and 14-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110218777 A1 Chen et al.
Discussing the method for obtaining a floor plan in a vector image format.  Template driven searching is performed by a computer system to extract basic building structures.
US 20180032645 A1 Wright et al.
Discussing the method for management of data associated with an architectural layout.  The amount of data that needs to be managed by enterprises is increasing. Management of data associated with architectural layouts may be desired to be performed as efficiently as possible.

15.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147